Title: To James Madison from Louis-André Pichon, 27 October 1803 (Abstract)
From: Pichon, Louis-André
To: Madison, James


27 October 1803, Georgetown. Presents his respects and requests that JM lay the enclosed paper before the president. Its contents summarize conversations held with the secretary of state.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). RC 1 p.; in French. For enclosure, see n. 1.



   
   The enclosure (7 pp.; in French; docketed by Wagner) is a request by Pichon that the American government anticipate the strict guidelines of article 2 of the Louisiana Purchase treaty, which required the U.S. to pay to France $11,390,000 in stock within three months of the exchange of ratifications and the transfer of Louisiana to the U.S. Pichon argued that France had made a number of concessions to accommodate the U.S., including changing the venue for the exchange of ratifications to Washington and giving powers to Pichon that should have been given to Laussat, and that France now wished the U.S. to act in a reciprocal manner. Pichon noted finally that the Spanish protest over the Louisiana Purchase had no merit and should not delay for a moment the consummation of the treaty.


